Title: From John Quincy Adams to George Washington Adams, 8 November 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 27—(N.B. My Letter from New-York 16. Octr. should have been numbered 24—)My dear George.
					Washington 8. November 1826—
				
				Your Letter numbered 2. dated 30 and 31. October is before me—Enclosed in it was the receipt of the Executors for the 901. dollars 95 Cents which I had forwarded from New-York—The Savings Bank Book, I thought it would be best not to settle, until it should be time to make the second distribution to the Devisees; the interest being in the mean time going on.I now enclose to you1. An order from William S. Smith, payable to me or my order, for fourteen hundred and eighty-eight dollars and three cents, for payment of debts due to me  $1488.03.endorsed by me, to be placed to my individual credit at the Branch Bank Boston. And an acceptance by the Executors, signed by me, and to be signed by Mr  Quincy.2. A similar order upon the Executors, in favour of Richard Wallack or order, and by him endorsed, payable to me, or my order, and by me, endorsed, as the preceding order—Seven hundred dollars, and twenty-four Cents. $700.243. A similar order, in favour of Nathaniel Frye junr. or order, and by him endorsed payable to my order. Endorsed by me as aforesaid—Five hundred and twenty one dollars, fifty three Cents 521.53Which three Sums, added together make—2709.804. For which sum, I enclose also, a check on the Branch Bank Boston, payable to me or my order, signed by me as Executor, and to be signed by Mr Quincy—This Check is endorsed by me directing the Cashier to pass the contents to my credit in the Bank.Lastly I enclose—5. A receipt signed by me, to be delivered to Mr Quincy as Executor, when the sum named in the Check shall have been passed to my credit in the BankI send you also my Bank Book, in which you will have the entry made to my credit, and you will then keep the Book, till you receive further order from me.The three Orders from Mr Smith, when the acceptances shall have been signed by Mr Quincy you will keep, as they are my vouchers—The receipt, Mr Quincy, or you under his direction will keep as the voucher to be exhibited by the Executors to the judge of Probate, on the settlement of their Account—There will remain a sum of 290 dollars and 20 cents due upon the devise to Mr Smith, for which I expect shortly to send you another order.In the meantime, you will pay Mr Kinsman for the writ, and Mr Huggeford for the Service, directing that it be neither returned, nor entered at the Court in January: The attachment being dissolved—you will charge to my individual account with you, the expence of the Writ, and of the Service.Without mingling any other subject with this, except to say how much I sympathise with your sufferings in the attack of rhumatism which some time disabled you from writing, and how earnestly I pray that you may have recovered, and may in future enjoy your health, I remain your affectionate father.
				
					J. Q. Adams.
				
				
			